Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/18/2021 has been entered. Claims 1-4 are amended.  Claims 1-6 remain pending with claims 4-6 withdrawn.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed 12/22/2020.

Response to Arguments
Applicant’s argument, see page 4-5, filed on 2/18/2021, with respect to title of the invention, has been fully considered and is persuasive. The amendment of the title is accepted.
Applicant’s argument, see page 5, filed on 2/18/2021, with respect to the 112(b) rejection on claims 1-3, has been fully considered and is persuasive.  The 112(b) rejection is withdrawn.

Election/Restrictions
Claims 1-3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 4-6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement as set forth in the Office action mailed on 9/18/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 directs to a metal matrix composite material made of 60-90 wt. % of an aluminum alloy powder and 10-40 wt. % of a Fe-based amorphous alloy powder, wherein the Fe-based amorphous alloy powder comprises  FeaCrbMocSidBeYf, and wherein 48 at.%≤a≤50 at.%, 21 at.% ≤b≤23 at.%, 18 at.%≤c≤20 at.%, 3 at.% ≤d≤5 at.%, 2 at.% ≤e≤4 at.% and 2 at.% ≤f≤4 at.%.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Lu et al (US 7052561 B2).  Lu teaches a bulk amorphous alloy has the approximate composition: Fe(100-a-b-c-d-e)YaMnbTcMdXe 

Conclusion
Claims 1-6 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734